United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 26, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60018
                           Summary Calendar



OKWU DANIEL CHINWENDU,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 328 901
                         --------------------

Before GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Okwu Daniel Chinwendu petitions for review of the Board of

Immigration Appeals’s (BIA’s) decision denying his request for

asylum.   We hold that the BIA’s decision is supported by

substantial evidence.     See Lopez-Gomez v. Ashcroft, 263 F.3d 442,

444 (5th Cir. 2001).

     Chinwendu cites Ninth Circuit authority for the proposition

that the murder of his father constituted past persecution of

Chinwendu.     However, the Ninth Circuit has held that to be


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60018
                                -2-

evidence of past persecution, violence against a family member

must have created a pattern of persecution closely tied to the

asylum applicant.   See Salazar-Paucar v. INS, 281 F.3d 1069, 1075

(9th Cir.), amended by, 290 F.3d 964 (9th Cir. 2002); Arriaga-

Barrientos v. INS, 937 F.2d 411, 414 (9th Cir. 1991). Chinwendu

has shown no such nexus.   We further hold that the BIA’s

determination that the threats made against Chinwendu, his

inability to attend church in Kano, and his witnessing of the

Kaduna massacre independently and cumulatively did not rise to

the level of past persecution.   Rather, the evidence supports the

conclusion that (1) the threat by the parents of his Muslim

students was not on account of his religious beliefs but rather

on account of his decision to discuss religion in the classroom;

(2) his confrontation with the Muslim youths was an isolated

incident involving only shouting, which did not result in

physical harm; (3) he was free to practice Christianity in his

home state; and (4) neither the Nigerian nor the Kaduna

Government sanctioned the Kaduna violence and both took efforts

to quell any future ethno-religious disorder.   See Eduard v.

Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004); Abdel-Masieh,73 F.3d

579, 583 (5th Cir. 1996); Adebisi v. INS, 952 F.2d 910, 913-14

(5th Cir. 1992).

     Finally, the BIA’s determination that it is reasonable for

Chinwendu to relocate to the southern, predominantly Christian

portion of Nigeria is supported by evidence that Nigerian states
                          No. 04-60018
                               -3-

with a clear Muslim or Christian majority generally explicitly

favor the majority religion.    The southern portion of the country

is predominantly Christian and many Christians living in the

North have returned to their historic homelands in the Southeast,

fearing further violence following the Kaduna massacre.    See

Lopez-Gomez, 263 F.3d at 445.

     PETITION DENIED.